Citation Nr: 0109711	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  99-10 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1942 to February 1946.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, denied 
the veteran's claim for service connection for hearing loss.  
He appealed to the Board of Veterans' Appeals (Board).

The veteran indicated in his February 1999 substantive 
appeal, on VA Form 9, that he was not appealing the RO's 
decision to deny his other claim for service connection for a 
dental condition.  However, while subsequently testifying 
during his hearings in June 1999 and February 2001, he 
alleged that he is entitled to service connection for 
tinnitus-aside from the hearing loss, because they both are 
due to prolonged noise exposure while in service.  The 
tinnitus claim, however, has not been adjudicated by the RO 
or developed for appellate consideration by the Board.  
Therefore, it is referred to the RO for appropriate action.

REMAND

A private otolaryngologist, John H. Fritsch, M.D., who 
examined the veteran in June 1985 confirmed that he has a 
bilateral, moderate-to-severe, sensorineural hearing loss 
with very poor speech discrimination.  This also was 
clinically evident when the veteran more recently underwent a 
VA hearing evaluation in October 1997, and when re-examined 
by Dr. Fritsch in April 1998.  So the veteran clearly has a 
hearing loss disability of sufficient severity to satisfy the 
threshold minimum criteria of 38 C.F.R. § 3.385 (2000).  This 
regulation states that, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  
Indeed, because of the severity of his hearing loss, the 
veteran received hearing aids-which, unfortunately, 
have provided little to no benefit.
The determinative issue, therefore, is whether there is a 
medically sound basis for attributing the veteran's bilateral 
hearing loss to his service in the military and, 
specifically, to any acoustic trauma that he may have 
sustained due to prolonged noise exposure from high 
frequency, large caliber naval gunfire while on active duty 
in the Coast Guard serving aboard the USS New York and later 
the USS Rhodes (DE/DER-384).  Although there is no clinical 
evidence of hearing loss during service, or for many years 
after service-prior to June 1985, this is not an absolute 
bar to granting service connection if there is medical 
evidence sufficient to link the current hearing loss to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  This is 
especially important to bear in mind in this particular 
instance because another private otolaryngologist, Melanie 
Herrold Smith, M.D., who submitted a statement on the 
veteran's behalf in February 2001 indicated that:

It is difficult to determine the cause of 
[the veteran's] hearing loss.  It may or 
may not be related to his activity in the 
service.  His hearing loss can only 
minimally be helped with hearing aids 
because of the speech discrimination 
problem.

An audiologist affiliated with Dr. Smith also signed the 
statement, further attesting to the medical opinion contained 
therein.

In a precedent case, Winsett v. West, 11 Vet. App. 420, 424 
(1998), the U.S. Court of Appeals for Veterans Claims (Court) 
held that a doctor's opinion, as here, phrased in terms of 
"may or may not" is an insufficient basis for an award of 
service connection.  However, Dr. Smith's medical opinion, 
albeit equivocal, concerning the etiology of the veteran's 
hearing loss is still, nonetheless, sufficient to warrant 
further development in this case-particularly in light of 
the recently enacted Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) ("[A]n 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is 'definite 
etiology' or 'obvious etiology.'")



The veteran indicated during his February 2001 video-
conference hearing that, although he attempted to undergo-or 
actually underwent-several earlier audiology examinations 
during the years immediately subsequent to his discharge from 
the military, beginning in 1946 or 1947, and later in 1951 
and 1954, he does not know exactly when or where any of those 
evaluations occurred, or even the name of the audiologists 
who conducted them.  So, as things currently stand, it is not 
possible for the RO to obtain that evidence pursuant to the 
VCAA, even assuming those hearing evaluations actually took 
place.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992) (VA's 
duty to assist the veteran in developing his claim is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim).  But the RO still can obtain a supplemental 
medical opinion indicating the likelihood that the veteran's 
current hearing loss is a residual of prolonged noise 
exposure in service in the manner alleged-particularly 
since, as support for his claim, he has submitted several 
statements from his shipmates in the Coast Guard discussing 
the extent of the noise exposure they all experienced during 
service-while stationed aboard the USS New York and USS 
Rhodes.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The veteran 
also submitted additional literature concerning the USS 
Rhodes indicating the vessel was in combat battle, for about 
20 minutes in April 1944, while under attack from 18 enemy 
aircraft.  And his service personnel records confirm that he 
served aboard that ship, possibly during the time in 
question.


Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  After ensuring that all notice and 
duty to assist requirements of the VCAA 
have been complied with, the RO should 
obtain a supplemental medical opinion 
indicating whether "it is at least as 
likely as not" that the veteran's current 
bilateral sensorineural hearing loss is a 
residual of prolonged noise exposure in 
service.  If it is not possible or 
feasible to obtain this supplemental 
medical opinion without actually having 
the veteran
re-examined, then the RO should schedule 
him for VA otolaryngological and 
audiometric evaluations.  In any event, it 
is absolutely imperative that, prior to 
providing the medical opinion responding 
to this dispositive issue, the VA examiner 
review all of the pertinent medical and 
other evidence in the claims file-
including a complete copy of this remand.  
The report of the opinion should be 
typewritten and include all complaints, 
clinical findings, and a discussion of the 
rationale underlying all views expressed-
citing, if necessary, to specific evidence 
in the record.

2.  The RO should review the report of the 
opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  See 38 
C.F.R. § 4.2.

3.  If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
his claim for benefits-to include a 
summary of the evidence and applicable 
laws, regulations, case law and other 
legal authority considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is reminded that his failure 
to cooperate in being examined, if deemed necessary, may 
result in an unfavorable decision concerning his claim.  38 
C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


